DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 6-20 are allowed.
Double Patenting
	Due to the allowance of the claim limitations, the double patenting has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an interior rearview mirror assembly for a vehicle, said interior rearview mirror assembly comprising: a mirror mount configured to attach at an interior portion of a vehicle equipped with said interior rearview mirror assembly, said mirror mount comprising a ball element; a mirror head comprising a mirror casing and a mirror reflective element, said mirror head comprising a socket element; wherein said mirror reflective element comprises a variable reflectance electro-optic mirror reflective element; wherein said variable reflectance electro-optic mirror reflective element is attached at an attachment plate; circuitry for controlling an electro-optic mirror dimming feature of said variable reflectance electro-optic mirror reflective element, wherein said circuitry is disposed at said mirror mount; wherein said attachment plate comprises electrically conductive elements insert molded therein, and wherein a connector end of said electrically conductive elements is configured to electrically 
Further, the claimed invention includes a mirror control system for a vehicle, said mirror control system comprising: a rear backup camera disposed at a rear portion of a vehicle and having a field of view rearward of the vehicle, said rear backup camera capturing image data; an electronic control unit of the vehicle, wherein said electronic control unit is in communication with said rear backup camera and receives image data captured by said rear backup camera; wherein said electronic control unit, responsive to processing captured image data received from said rear backup camera, determines ambient light rearward of the vehicle; 
Lastly, the claimed invention includes an interior rearview mirror control system for a vehicle, said interior rearview mirror control system comprising: an interior rearview mirror assembly comprising a mirror mount configured to attach at an interior portion of a vehicle equipped with said interior rearview mirror assembly, said mirror mount comprising a ball element; said interior rearview mirror assembly comprising a mirror head comprising a mirror casing and a mirror reflective element, said mirror head comprising a socket element; wherein said mirror reflective element comprises a variable reflectance electro- optic mirror reflective 
Carter et al. (Hereafter, “Carter”) [US 2004/0207940 A1] discloses an interior rearview mirror assembly comprising a plate frame, a mirror adjacent a front of the plate frame, a pivot ball connected to the plate frame for pivoting the plate frame, and a mount connected to the pivot ball and configured to be connected to a windshield of a vehicle [See Carter, Abstract]. At least one of the plate frame, the pivot ball and the mount are made of a material comprising a magnesium alloy [See Carter, Abstract].
An apparatus 18 includes a mount 33 supporting an EC mirror 20 for angular adjustment (FIGS. 1-4) on the front windshield 19 of a vehicle [See Carter, 0038]. The electrochromic mirror 20 (FIG. 6) includes an internal plate frame 21 (FIGS. 5-6) with an electrochromic (EC) mirror subassembly 22 supported on a front surface 23 of the plate frame 21 [See Carter, 0038]. Electrical components 24 are supported by a circuit board 40 attached to a rear surface 25 (or to the front surface 23) of the plate frame 21 with the plate frame 21 acting as a heat sink and as an EMI and/or RFI shield, as discussed below [See Carter, 0038]. A back cover 26 and bezel 27 are supported on a perimeter edge 28 of the plate frame 21 and cover the rear surface 25, the edge 28, and an outer edge of the EC mirror subassembly 22 [See Carter, 0038]. In the illustrated embodiment of mirror 20, the EC mirror subassembly 22 is uniformly and continuously supported across the front surface 23 of the plate frame 21 (except at relatively small locations such as display-receiving aperture 44) for good mirror impact resistance in a 
In the illustrated mirror 20 (FIG. 6), the socket 32 is formed by an attachment component 34 attached directly to the plate frame 21, and the ball section 31 is formed on a mount 33 [See Carter, 0039]. Due to the improvements associated with the plate frame 21 (and also plate frame 21A, 21B and 21C described below), including its high strength and wide reach while maintaining a minimal thickness, the present mirror 20 (and mirrors 20A-20C) is surprisingly thin, with at least 50% of the depth dimension D1 (FIG. 3) being less than about 3 cm, and at least 50% of the depth dimensions being less than 15% of the maximum width dimension W1 [See Carter, 0039]. More preferably, at least about 50% of the depth dimensions are less than about 3.0 cm, and also are less than about 12% of a maximum width dimension [See Carter, 0039]. Further, it is estimated that a weight of the mirror head can be reduced by 10%-20% (see FIG. 5, the mirror head including the attachment component 34 but not including the ball section 31) and can be reduced by as much as 30%-40% (see FIGS. 7-10, the mirror head including a metal plate with an integrally formed ball section with wireway hole therethrough, but not including the mount with socket-forming bushings and coil spring) [See Carter, 0039]. The present arrangement takes maximum advantage of the high strength internal frame 21 and the lightweight cover 26 (as opposed to a much heavier plastic rear housing with stiffening ribs around the pivotal-adjusting connection area) and further reduces a tendency of the mirror 20 to vibrate since there is a lower pendulum effect [See Carter, 0039]. 
Briefly, the illustrated EC subassembly 22 (FIG. 5) includes front and rear glass elements 35 and 36, with a layer of electrochromic (EC) material 37 between [See Carter, 0042]. Top and bottom electrical conductors 35' and 36' (FIG. 6) are connected to opposing sides of the EC material 37 and are operably connected to a control circuit 41 on a circuit board 40, described below [See Carter, 0042]. The electrical components 24 (FIG. 6) are mounted on a circuit board(s) 40 and are interconnected to each other to form an electrical circuit 41 operably connected to the EC material 37 for darkening the EC material 37 to reduce a reflection of glaring headlights of vehicles following the vehicle of mirror assembly 20 [See Carter, 0046]. The electrical control circuit 41 includes wires 42 that connect to a vehicle wiring harness that extends from the mount 33 up and along the vehicle roof and down the vehicle's "A" pillar to the vehicle's electrical system [See Carter, 0046]. The plate frame 21 (FIG. 6) (also called an internal, integrated frame) is made of metal such as magnesium, which is particularly strong and dimensionally accurate [See Carter, 0047]. The plate frame 21 is sufficiently strong to be the primary support for mirror 20 [See Carter, 0047]. The EC mirror subassembly 22 is attached to a front surface of the plate frame by a double-sided adhesive tape 39 (FIG. 5) [See Carter, 0047]. A compass and temperature display 43 can be added, which fits into an aperture/pocket 44 in a face of the plate frame 21 [See Carter, 0047]. The illustrated pocket 44 extends completely through the plate frame 21, but it is contemplated that it could instead be a recess that extends only partially into the plate frame 21 [See Carter, 0047]. Circuit boards 40 include 
With further reference to FIG. 30, mirror assembly 502 includes first and second light sensors 586, 588 (glare and ambient sensors in FIG. 7) [See Carter, 0073]. Preferred light sensors for use within the present invention are described in detail in commonly assigned U.S. Pat. Nos. 5,923,027 and 6,313,457, the disclosures of which are incorporated in their entireties herein by reference [See Carter, 0073]. The glare sensor and/or ambient sensor automatically control the reflectivity of a self-dimming reflective element as well as the intensity of information displays and/or backlighting [See Carter, 0073]. The glare sensor is used to sense headlights of trailing vehicles and the ambient sensor is used to detect the ambient lighting 
Carter fails to explicitly disclose circuitry for controlling an electro-optic mirror dimming feature of said variable reflectance electro-optic mirror reflective element, wherein said circuitry is disposed at said mirror mount; wherein said attachment plate comprises electrically conductive elements insert molded therein.
Rawlings [US 2008/0011733 A1] discloses A vehicular mirror system includes an exterior mirror assembly having a reflective element for providing a rearward view to an occupant of a vehicle and a power distributor for distributing power from a single electrical power connector to a plurality of functional elements associated with the reflective element [See Rawlings, Abstract]. The power distributor has a plurality of electrical leads corresponding to each functional element of the plurality of functional elements; the plurality of functional elements includes at least two functional elements selected from the group consisting of a dimming device, a heater, and a turn signal [See Rawlings, Abstract]. The power distributor has at least one power lead for operative connection of the power distributor to an onboard power supply of the vehicle [See Rawlings, Abstract]. 
The power distributor 32 comprising the integrated heater pad/power supply array comprises a planar support member 33 having a reverse face 62 and an obverse face 64 [See Rawlings, 0021]. An array 36 of electrically-conductive tracings is carried on the obverse face 64 
As indicated previously herein, the power distributor 32 is illustrated as configured to incorporate a heater pad [See Rawlings, 0022]. However, other embodiments can be configured wherein the power distributor 32 does not include a heater pad (such as, for example, where the mirror system is not to be provided with a heater pad), and the power distribution is accomplished with the incorporation of a different functionality, such as electrochromic dimming, or a power distributor incorporating a pair of electrical contact bars only [See Rawlings, 0022]. Preferably, the power distributor 32 is configured for power distribution over a relatively large area of the support member 33 so that the electrical contact points along the power distributor 32 for the different functionalities are located at those functionalities and are not concentrated in a relatively limited area of the support member 33 [See Rawlings, 0022]. A heater pad provides an effective integration of such a distributed power supply and 
The module connection 29 is divided into a common lead 38 electrically connected to a turn signal common lead 43, an electrochromic common lead 45, and a heater common lead 49, and a power lead 39 electrically connected to a turn signal power lead 40, an electrochromic power lead 41, and a heater power lead 47 [See Rawlings, 0024]. Electrically connected to the heater common lead 49 and the heater power lead 47 is a well-known heater tracing 36 incorporated into the obverse face 64 and adapted for defrosting and defogging the reflective element 22 when the integrated heater pad/power supply array 32 and the reflective element 22 are brought into operable communication [See Rawlings, 0024]. The reflective element carrier 20 comprises a generally conventional reflective element carrier adapted to mount the reflective element assembly 21, provided with a power supply harness slot 58 aligned for mating cooperation with the power supply harness 26 so that, when the reflective element assembly 21 is mounted to the reflective element carrier 20, the power supply harness 26 can be inserted through the power supply harness slot 58 to be connected to the wire harness 24 [See Rawlings, 0029]. As shown in FIG. 5, the reflective element carrier 20 can 
The improved reflective element assembly described herein facilitates the assembly of the rearview mirror system by eliminating the multiple wire harnesses and plug-type connectors necessitated by the prior art assemblies to accommodate each functional element incorporated into the rearview mirror system [See Rawlings, 0031]. The heater pad, electrochromic dimming element, turn signal element, and other functional elements in the rearview mirror system can be readily integrated and interconnected with the primary wire harness to the rearview mirror system through a single plug connection which can be readily installed during assembly of the rearview mirror [See Rawlings, 0031]. The improved assembly will provide cost savings in reduced assembly time, and reduced misassembly of the complex prior art mirror system [See Rawlings, 0031]. 
Rawlings fails to explicitly disclose circuitry for controlling an electro-optic mirror dimming feature of said variable reflectance electro-optic mirror reflective element, wherein said circuitry is disposed at said mirror mount; and wherein a reflective element connecting end of each of said electrically conductive elements is configured to electrically connect to a respective electrically conductive coating of said variable reflectance electro-optic mirror reflective element.
Turnbull et al. (Hereafter, “Turnbull”) [US 2002/0158805 A1] discloses an inventive rearview mirror assembly is disclosed in which a microwave antenna is mounted so as to receive transmissions from one or more satellites through the front windshield of the vehicle 
In addition to providing space for accommodating antenna 50, mounting foot 36 may also be configured to provide sufficient space for a receiver circuit 80 printed on a circuit board 82 [See Turnbull, 0035]. Circuit board 82 may thus be mounted directly behind antenna 50 in antenna mounting portion 54, so as to minimize the length of antenna connector 84 that extends between antenna 50 and printed circuit board 82 [See Turnbull, 0035]. By providing sufficient space for both antenna 50 and receiver circuit 80, both these components may be prefabricated and fixedly mounted to one another prior to mounting an antenna housing portion 54 [See Turnbull, 0035]. Thus, antenna 50 may be connected to receiver circuit 80 without requiring any coaxial cable or its associated connectors [See Turnbull, 0035]. Because receiver circuit 80 converts the signals received by antenna 50 into signals that may be transmitted over conventional wires, the information obtained from the satellite signals may be transmitted to other components in the vehicle via the vehicle bus or by discrete connections 
Turnbull fails to explicitly disclose circuitry for controlling an electro-optic mirror dimming feature of said variable reflectance electro-optic mirror reflective element, wherein said circuitry is disposed at said mirror mount.
De Wind et al. (Hereafter, “De Wind”) [US 2012/0236388 A1] discloses an interior rearview mirror assembly includes a housing and a mirror reflective element having a glass substrate [See De Wind, Abstract]. The housing includes an element that protrudes beyond a rear surface of the glass substrate and towards the front surface of the glass substrate when the reflective element is at least partially received at the housing [See De Wind, Abstract]. The glass substrate includes a slanted rear perimeter edge-portion along a perimeter circumference of the rear surface of the glass substrate to at least partially accommodate the element of the housing when the reflective element is at least partially received at the housing [See De Wind, 
The video display screen may be controlled or operable in response to an input or signal, such as a signal received from one or more cameras or image sensors of the vehicle, such as a video camera or sensor, such as a CMOS imaging array sensor, a CCD sensor or the like, such as the types disclosed in U.S. Pat. Nos. 5,550,677; 5,760,962; 6,396,397; 6,097,023; 5,877,897; and 5,796,094, and/or U.S. patent application Ser. No. 10/534,632, filed May 11, 2005 and published Aug. 3, 2006 as U.S. Pat. Pub. No. US-2006-0171704, which are hereby incorporated herein by reference in their entireties, or from one or more imaging systems of the vehicle, such as a reverse or backup aid system, such as a rearwardly directed vehicle vision system utilizing principles disclosed in U.S. Pat. Nos. 5,550,677; 5,760,962; 5,670,935; 6,201,642; 6,396,397; 6,498,620; 6,717,610 and/or 6,757,109, which are hereby incorporated herein by reference in their entireties, a trailer hitching aid or tow check system, such as the type disclosed in U.S. Pat. No. 7,005,974, which is hereby incorporated herein by reference in its entirety, a cabin viewing or monitoring device or system, such as a baby viewing or rear seat viewing camera or device or system or the like, such as disclosed in U.S. Pat. Nos.  5,877,897 and/or 6,690,268, which are hereby incorporated herein by reference in their entireties, a video communication device or system, such as disclosed in U.S. Pat. No. 6,690,268, which is hereby incorporated herein by reference in its entirety, and/or the like [See De Wind, 0135]. The imaging sensor or camera may be activated and the display screen may be activated in 
Optionally, a rear camera, such as a rear backup video camera/imager or the like (such as a camera and system of the types described in U.S. Pat. Nos. 5,550,677; 5,670,935; 6,498,620; 6,222,447; and/or 5,949,331, which are hereby incorporated herein by reference in their entireties), may be disposed at the vehicle and may have a rearward field of view rearward of the vehicle for capturing images rearward of the vehicle such as for driver assistance during a reversing maneuver of the vehicle or the like [See De Wind, 0136]. Because such a rear camera has a rearward field of view, the rearward facing camera may be operable to capture images of rearwardly approaching or following vehicles that are behind the vehicle equipped with the rearward facing camera when the vehicle so equipped is driving forwardly along the road or highway [See De Wind, 0136]. It is envisioned that an image processor or controller (such as an EyeQ.TM. image processing chip available from Mobileye Vision Technologies Ltd. of Jerusalem, Israel, and such as an image processor of the types described in PCT Application No. PCT/US10/25545, filed Feb.  25, 2010 and published Sep. 2, 2010 as International Pub.  No. WO/2010/099416, which is hereby incorporated herein by reference in its entirety) may process image data captured by the rearward facing camera to assess glare lighting conditions (such as to detect headlights of following vehicles that may cause glare at the interior and/or exterior rearview mirror assemblies of the equipped vehicle), and the controller may adjust or control the dimming of the electro-optic mirror assembly or assemblies of the equipped vehicle responsive to such image processing [See De Wind, 0136]. Using 
De Wind fails to explicitly disclose wherein ambient light is determined via processing a first subset of image data captured by said rear backup camera, and wherein glare light is determined via processing a second subset of image data captured by said rear backup camera; wherein the first subset of captured image data is different than the second subset of captured image data; and wherein processing at said electronic control unit of the second subset of captured image data distinguishes glare light from ambient light, and wherein processing at said electronic control unit of the first subset of captured image data distinguishes ambient light from glare light.
Nelson et al. (Hereafter, “Nelson”) [US 2014/0268281 A1] discloses a system is configured to reduce glare form a trailing vehicle [See Nelson, Abstract]. The system may include a forward facing light sensor, partially enclosed in an interior mirror housing [See Nelson, Abstract]. This forward facing light sensor is configured to detect ambient light, such that the system can determine a day time condition or a nighttime condition [See Nelson, Abstract]. The system may also include rear facing light sensors, each included in separate mirror assemblies [See Nelson, Abstract]. Based upon an ambient light detected and a glare of a trailing vehicle, the system may be configured to change the reflectance of an electro-optic element in order to reduce glare independently in the separate mirror assemblies [See Nelson, Abstract].
In reference to FIG. 7, a method for controlling an electro-optic rearview mirror system is generally shown at reference identifier 200 [See Nelson, 0044]. The method 200 starts at step 202 and proceeds to step 204, wherein light is detected [See Nelson, 0044]. Typically, ambient light is detected by the forward facing light sensor 106c, and glare light (e.g., light from a trailing vehicle) is detected by the rear facing light sensors 106a, 106b, 106d [See Nelson, 0044]. At step 206 data corresponding to the detected ambient light is communicated to the processors 108a, 108b, 108c in the form of an ambient light signal [See Nelson, 0044]. Further, the data corresponding to the glare light detected by each of the rear facing light sensors 106a, 106b, 106d, is communicated to each of the respective processors 108a, 108b, 108c [See 
Nelson fails to explicitly disclose wherein ambient light is determined via processing a first subset of image data captured by said rear backup camera, and wherein glare light is determined via processing a second subset of image data captured by said rear backup camera; wherein the first subset of captured image data is different than the second subset of captured image data; and wherein processing at said electronic control unit of the second subset of captured image data distinguishes glare light from ambient light, and wherein processing at said electronic control unit of the first subset of captured image data distinguishes ambient light from glare light.

A vehicle rearview mirror system, according to an aspect of the invention, includes an electro-optic reflective element, an ambient light sensor that is operable to sense ambient light, a glare light sensor that is operable to sense glare-producing light, and a circuit that is responsive to the ambient and glare light sensors and which establishes a reflectance level of the reflective element [See Drummond, 0010]. The circuit includes a sensor-responsive device and a controller [See Drummond, 0010]. The sensor-responsive device produces an output that is a function of light sensed by one of the glare and ambient light sensors [See Drummond, 0010]. The controller connects one of the glare and ambient light sensors at a time with the sensor-responsive device in order to establish the ambient and glare light levels and thereby 
The electrochromic rearview mirror system of the present invention includes two image sensors or illumination sensors: one forward facing sensor 58 which may provide a basis for calculating or determining a value representative of ambient lighting conditions around the vehicle, and one rearward facing sensor 60 which may be useful in determining the degree of glare impinging the mirror surface and consequently being reflected toward the driver's eyes [See Drummond, 0051]. The sensor or sensors 58, 60 may be imaging sensors, and may be imaging array sensors, such as a CMOS sensor or a CCD sensor or the like, such as disclosed in commonly assigned U.S. Pat. Nos. 5,550,677; 5,670,935; 5,796,094; and 6,097,023, which are hereby incorporated herein by reference [See Drummond, 0051]. Optionally, the control 62 of the present invention may be operable to receive data (which is indicative of ambient light levels) from one or more existing imaging sensors on the vehicle, such as an imaging sensor for a vehicle vision system, such as a vehicle vision system utilizing the principles disclosed in U.S. Pat. Nos. 5,550,677; 5,670,935; and 6,201,642, and/or in U.S.  patent applications, Ser.  No. 09/199,907, filed Nov.  25, 1998 by Bos et al. for WIDE ANGLE IMAGE CAPTURE SYSTEM FOR VEHICLE (Attorney Docket DON01 P-676), and Ser. No. 09/372,915, filed Aug. 12, 1999 by Bos et al. for VEHICLE IMAGING SYSTEM WITH STEREO IMAGING, now U.S. Pat. No. 6,396,397 
Drummond fails to explicitly disclose that the first subset of image data and the second subset of image data are from the same captured image data from the rear backup camera.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482